Filed 4/3/13 In re Trevon H. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re TREVON H., a Person Coming Under
the Juvenile Court Law.
                                                                 D062924
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J231469)

         v.

TREVON H.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Browder

A. Willis III, Judge. Affirmed.



         Trevon H. entered a negotiated admission to having committed two residential

burglaries (Pen. Code, §§ 459, 460; counts 1 and 3). The court declared him a ward and

committed him to the Breaking Cycles Short Term Offender Program for a period not to

exceed 90 days. Trevon appeals. We affirm.
                                    BACKGROUND

       In February 2012, Trevon burglarized Mr. A.'s home (count 3). In May, Trevon

burglarized Ms. K.'s home (count 1).

       Mr. A. requested restitution of $7,549 for property taken and damaged during the

burglary. Trevon's counsel did not contest the amount of the claim, and the court ordered

Trevon to pay restitution in that amount.

       Ms. K. initially requested restitution of $2,180 for property taken and damaged

during the burglary. At the restitution hearing, she increased her request to $3,044.80.

Trevon's counsel argued that the appropriate amount of restitution was $2,750.27. In

rebuttal, the prosecutor argued that the restitution order should be $15.13 more than that

amount, and Trevon's counsel conceded the point. The court ordered Trevon to pay Ms.

K. $2,765.40.

       The court also ordered Trevon to pay $897.06 in restitution to the victim in

another residential burglary count that was dismissed with a Harvey waiver (People v.

Harvey (1979) 25 Cal. 3d 754), and $126 to Vintage Realty for a window broken during

one of the burglaries.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436

(Wende). Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel lists,



                                             2
as a possible, but not arguable, issue: whether the court ordered the appropriate

restitution.

       We granted Trevon permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders, including the possible

issue listed pursuant to Anders, has disclosed no reasonably arguable appellate issue.

Trevon has been competently represented by counsel on this appeal.

                                     DISPOSITION

       The judgment is affirmed.



                                                                               AARON, J.

WE CONCUR:



MCDONALD, Acting P. J.



O'ROURKE, J.




                                             3